Exhibit 10.1

ESCROW AGREEMENT

ESCROW AGREEMENT, dated as of April 13, 2016 (the “Agreement”), by and among
Western Digital Corporation, a Delaware corporation (the “Company”), U.S. Bank
National Association, as trustee under the Secured Notes Indenture (as defined
below) (the “Trustee”), SunTrust Bank, as escrow agent (the “Escrow Agent”) and
SunTrust Bank, as securities intermediary (the “Intermediary”).

This Agreement is being entered into in connection with (i) the Agreement and
Plan of Merger (the “Merger Agreement”), dated as of October 21, 2015, by and
among the Company, Schrader Acquisition Corporation (“Merger Sub”), a Delaware
corporation and direct wholly owned subsidiary of Western Digital Technologies,
Inc. (“WDT”), which is a wholly owned subsidiary of the Company, and SanDisk
Corporation, a Delaware corporation (“SanDisk”), (ii) the Purchase Agreement
(the “Purchase Agreement”), dated March 30, 2016, among the Company, the
subsidiary guarantors named therein (the “WD Guarantors”) and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities LLC, as the
representatives (the “Representatives”) of the several initial purchasers named
therein (collectively, the “Initial Purchasers”), and (iii) the Secured Notes
Indenture, dated as of the date hereof (as amended or supplemented from time to
time, the “Secured Notes Indenture”), by and between the Company, the Trustee
and U.S. Bank National Association, as collateral agent, governing the Company’s
7.375% Senior Secured Notes due 2023 (the “Secured Notes”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by each of the parties hereto, the parties hereto, intending
to be legally bound, do hereby agree as follows:

Section 1.    Definitions. Capitalized terms, used but not defined herein, shall
have the respective meanings specified in the Secured Notes Indenture or the
Purchase Agreement, as applicable. A copy of the Purchase Agreement shall be
provided to the Escrow Agent and the Trustee for the sole and limited purpose of
reference to defined terms.

Section 2.    Appointment and Jurisdiction of Escrow Agent.

(a)    The Company and the Trustee hereby appoint SunTrust Bank, as the escrow
agent and securities intermediary hereunder in accordance with the terms and
conditions set forth herein, and SunTrust Bank, as escrow agent, hereby accepts
such appointment. The Company, the Intermediary, the Trustee and the Escrow
Agent hereby agree that the “securities intermediary’s jurisdiction” with
respect to the Escrow Account (as defined below) of the Intermediary is the
State of New York for purposes of the New York UCC (as defined below), including
Section 8-110 thereof. The Intermediary confirms and agrees that it is a
securities intermediary with respect to the Escrow Account and that the Escrow
Account is a “securities account”, each within the meaning of Article 8 of the
New York UCC. The Company acknowledges that the Escrow Agent may currently be
acting as a lender or as an agent under the Credit Agreement and the Company’s
rights and obligations under any other agreement with the Escrow Agent
(including the Credit Agreement) that currently or hereafter may exist are, and
shall be, separate and distinct from the rights and obligations of the parties
pursuant to this Agreement, and none of such rights and obligations under such
other agreements shall be affected by the Escrow Agent’s performance or lack of
performance of services hereunder.

Section 3.    The Escrowed Property.

(a)    On the date hereof (the “Closing Date”), pursuant to Section 2 of the
Purchase Agreement, the Initial Purchasers, at the direction and on behalf of
the Company, are obligated to deposit in cash with the Escrow Agent
$1,875,000,000, representing the gross proceeds from the offering of the Secured
Notes (the “Proceeds”). The deposit made pursuant to subsection (a), together
with any additional amounts deposited with the Escrow Agent by or on behalf of
the Company, is referred to collectively herein as the “Escrowed Property.”



--------------------------------------------------------------------------------

(b)    The “Outside Date” shall be October 21, 2016; provided that to the extent
the Termination Date (as defined in the Merger Agreement) has been extended as
provided in Section 8.1(b)(i) of the Merger Agreement and the Company delivers
written notice in the form attached as Exhibit A hereto to the Trustee and the
Escrow Agent that the Termination Date under the Merger Agreement has been
extended in accordance with the terms of the Merger Agreement, the Outside Date
shall be January 21, 2017. References herein to “Special Mandatory Redemption
Price” shall mean 100% of the initial issue price of the Secured Notes, plus
accrued and unpaid interest on the Secured Notes from the Closing Date through,
but not including, the Special Mandatory Redemption Date (as defined in the
Secured Notes Indenture). References herein to “Excess Escrowed Property” shall
mean the excess, if any, of the Escrowed Property over the Special Mandatory
Redemption Price.

The Escrow Agent shall have no duty to solicit the Escrowed Property. The
Company certifies that the Escrowed Property shall be satisfactory for such
purposes pursuant to the Secured Notes Indenture, and shall notify the Escrow
Agent in writing at or prior to the transfer of the Escrowed Property to the
Escrow Account. The Escrow Agent shall have no liability for any Escrowed
Property, or for interest thereon, that remains unclaimed and/or is returned if
such written notification is not given.

(c)    (i) Escrowed Property shall be held in account number 7961755 (Reference:
Western Digital/US Bank Secured Notes Escrow) established and maintained with
the Intermediary (together with any successor account or accounts, the “Escrow
Account”), with wire instructions as follows:

 

Wire Instructions:    Name of Bank:    SunTrust Bank City/State of Bank:   
Richmond, VA ABA Number of Bank:    061000104 Name of Account:    Escrow
Services Richmond Account Number at Bank:    9443001321 Reference:    Western
Digital/US Bank Escrow – Secured Notes Attn:    Nickida Dooley, 804-782-7610

Subject to and in accordance with the provisions hereof, the Escrow Agent agrees
to hold the Escrowed Property in the Escrow Account, and the Intermediary agrees
that the Escrow Account constitutes a “securities account” (as defined in
Section 8-501 of the Uniform Commercial Code in effect in the State of New York
on the date hereof (the “New York UCC”)).

The Escrow Account will be established and maintained with the Intermediary in
the name of the Escrow Agent, as escrow agent on behalf of the Company and the
Trustee. The Escrow Agent shall administer the Escrow Account in accordance with
the provisions of this Agreement, including, without limitation, holding in
escrow, investing and reinvesting, and releasing or distributing the Escrowed
Property.

 

2



--------------------------------------------------------------------------------

(ii)    As security for the due and punctual payment of all amounts that may be
payable from time to time and the due and punctual performance of all other
obligations outstanding under the Secured Notes Indenture and the Secured Notes,
now or hereafter arising, the Company hereby pledges, assigns and grants to the
Trustee, for the benefit of itself and the holders of the Secured Notes, a
security interest in all of its rights, titles and interests in, whether now
owned by or owing to, or hereafter acquired by or arising in favor of the
Company, in (1) the Escrow Account, (2) the Escrowed Property, (3) all
“financial assets” (as defined in Section 8-102(a)(9) of the New York UCC)
credited thereto, (4) all Investment Property (as defined Article 9 of the New
York UCC) credited thereto, (5) all proceeds of the foregoing, (6) all books and
records, customer lists, credit files, computer files, programs, printouts and
other computer materials and records related thereto and (7) any General
Intangibles (as defined in the New York UCC) at any time evidencing or relating
to any of the foregoing (all of the foregoing in (1) – (7), the “Escrow
Collateral”), to secure the prompt and complete payment and performance by the
Company of the Special Mandatory Redemption Price on the Special Mandatory
Redemption Date and the payment by the Company of any other amounts due under
the Indenture (including the Trustee’s fees and expenses) (the “Secured
Obligations”). The Trustee shall have all of the rights and remedies of a
secured party under the New York UCC with respect to the Escrow Collateral
securing the Secured Obligations. For the avoidance of doubt, the Trustee (in
its capacity as such) shall be considered a designee of the Escrow Agent (in its
capacity as such) in connection with the pledge pursuant to this paragraph. The
security interest of the Trustee granted pursuant hereto shall at all times be
valid, perfected and enforceable as a first priority security interest. The
Company agrees to take all steps necessary to maintain the security interest
created by this Agreement as a perfected first-priority security
interest. Without limiting the generality of the foregoing, the Company hereby
agrees to file and authorizes the Trustee to file one or more UCC financing
statements (including amendments thereto and continuations thereof) in such
jurisdictions and filing offices and containing such description of Escrow
Collateral as may be reasonably necessary in order to perfect the security
interest granted herein, and the Company agrees to file or to cause to be filed
all such UCC financing statements in such jurisdictions and filing offices and
containing such description of Escrow Collateral as is necessary in order to
perfect the security interest granted herein; provided that the Trustee and the
Escrow Agent and the Intermediary shall have no obligation to file or monitor
the filing of UCC financing statements. The Escrow Agent and the Intermediary
shall be entitled to rely conclusively and without independent investigation or
inquiry on the Company with respect to creating, perfecting, maintaining and
continuing the security interest created by this Agreement as a perfected
first-priority security interest. The Escrow Agent and the Intermediary make no
representation concerning whether or not any security interest exists with
respect to any property held under the terms of this Agreement and the Escrow
Agent and the Intermediary shall have no duty or obligation with respect to the
creation, perfection or continuation of any such security interest, it being
understood and agreed that the duties of the Escrow Agent with respect to any
property held pursuant to this Agreement are limited and confined exclusively to
the duties and responsibilities expressly set forth herein; provided that the
Escrow Agent and Intermediary shall comply with the terms of this Agreement
which grant the Trustee control over the Escrowed Property. The Company
represents and warrants that as of the date hereof its legal name is that set
forth on the signature pages hereof and it is duly formed and validly existing
as a corporation under the laws of the State of Delaware and is not organized
under the laws of any other jurisdiction, and the Company hereby agrees that it
will not change its legal name or jurisdiction of organization without giving
the Trustee and the Initial Purchasers not less than five (5) Business Days’
prior written notice thereof and without preparing and filing, at the Company’s
expense, all financing statements and amendments or supplements thereto,
continuation statements and other documents required to be filed or recorded in
order to perfect and protect (or to maintain the perfection of) the security
interest in the Escrow Collateral in each office necessary for such purpose.

 

3



--------------------------------------------------------------------------------

(iii)    Prior to release from the Escrow Account, all Escrowed Property shall
either be (a) held as a U.S. Dollar deposit balance or (b) invested in Eligible
Escrow Investments (as defined below) specified in writing to the Escrow Agent
by an Authorized Officer of the Company, and in each case, shall be credited to
the Escrow Account. The Intermediary hereby agrees that the Eligible Escrow
Investments and any investment property, financial asset, security, instrument
or cash or cash balances (irrespective of the currency in which such cash or
cash balances are denominated) credited to the Escrow Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the New York
UCC. For purposes of this Agreement, “Eligible Escrow Investments” means (a)
securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (provided, that the full
faith and credit of the United States is pledged in support thereof) having
repricings or maturities of not more than one year from the date of acquisition;
(b) certificates of deposit and time deposits with maturities of one year or
less from the date of acquisition, bankers’ acceptances with maturities not
exceeding one year and overnight bank deposits, in each case, with any United
States commercial bank having capital and surplus in excess of $500.0 million
(which, for the avoidance of doubt, the Intermediary has agreed in this Section
3(c)(iii) to credit to the Escrow Account and to treat as financial assets
credited to a securities account); (c) repurchase obligations with a term of not
more than 14 days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b) above; and (d) money market funds that
invest solely in Eligible Escrow Investments of the kinds described in clauses
(a) through (c) above. The Escrow Agent and the Intermediary shall be entitled
to assume conclusively and without independent inquiry that investments
specified in writing by an Authorized Officer of the Company conform to the
requirements of this Agreement. If at any time the Intermediary receives any
entitlement order (as such term is defined in Section 8-102(a)(8) of the New
York UCC) with respect to any financial asset credited to an Escrow Account from
the Trustee, the Intermediary shall comply with such entitlement order without
further consent of the Company, the Escrow Agent or any other person. The
Company hereby agrees with the Escrow Agent and the Trustee that the Company
shall not give any entitlement orders to the Intermediary or instructions to the
Escrow Agent, except to the extent provided in Sections 4(a) and 5(a) below. The
Trustee agrees, solely for the benefit of the Company, that it will not give any
entitlement order to the Intermediary except on the written directions of the
majority of the holders of the Secured Notes (other than after the occurrence
and during the continuation of an Event of Default), it being understood that
the Intermediary shall have no responsibility whatsoever to determine whether
such directions have been provided to the Trustee.

(iv)    Upon the release of any Escrowed Property pursuant to Section 5 hereof,
the security interest of the Trustee for the benefit of the holders of the
Secured Notes shall automatically terminate without any further action and the
Escrowed Property shall be delivered to the recipient entitled thereto free and
clear of any and all liens, claims or encumbrances of any person, including,
without limitation, the Escrow Agent, the Trustee and the holders of the Secured
Notes.

Section 4.    Investment of the Escrowed Property; Income Tax Reporting.

(a)    During the term of this Agreement and prior to delivery by the Trustee of
a notice to the Escrow Agent stating that an Event of Default (as defined in the
Secured Notes Indenture) has occurred and is continuing under the Secured Notes
Indenture, the Escrow Agent shall, at the initial written direction, in the form
of Exhibit F, of one of the authorized representatives of the Company identified
on Schedule I hereto (each, an “Authorized Officer”), instruct the Intermediary
to invest and reinvest the Escrowed Property in the Eligible Escrow Investments,
as set forth in such written direction.

 

4



--------------------------------------------------------------------------------

(b)    The Escrow Agent shall have no obligation to invest or reinvest the
Escrowed Property if deposited with the Escrow Agent after 10:00 a.m. local time
in the City of New York on such day of deposit until the next Business
Day. Instructions received after 10:00 a.m. local time in the City of New York
will be treated as if received on the following Business Day. The Escrow Agent
shall have no responsibility for any investment losses, fee, tax, penalty or
other charge resulting from the investment, reinvestment or liquidation of the
Escrowed Property. Any interest or other income received on such investment and
reinvestment of the Escrowed Property shall become part of the Escrowed Property
and any losses incurred on such investment and reinvestment of the Escrowed
Property shall be debited against the Escrowed Property. The Company shall be
responsible for any and all differences between the amount of Escrowed Property
released pursuant to Section 5 and the Special Mandatory Redemption Price plus
any other amounts due under the Indenture. If an investment selection is not
made and a written direction not given to the Escrow Agent, the Escrowed
Property shall remain uninvested with no liability for interest or earnings
thereon. It is agreed and understood that the entity serving as Escrow Agent may
earn fees associated with the investments outlined above in accordance with the
terms of such investments, including without limitation charging any applicable
agency fee (which fees, for the avoidance of doubt, are separate from any fees
the Escrow Agent may charge for acting as Escrow Agent) in connection with each
transaction. The Escrow Agent is hereby authorized to execute purchases and
sales of investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity at pricing standards for
customers similarly situated to the Company. Notwithstanding the foregoing, the
Escrow Agent shall have the power to sell or liquidate the foregoing investments
whenever the Escrow Agent shall be required to release all or any portion of the
Escrowed Property pursuant to Section 5 hereof. In no event shall the Escrow
Agent be deemed an investment manager or adviser in respect of any selection of
investments hereunder and the parties recognize and agree that the Escrow Agent
will not provide supervision, recommendations or advice relating to the
investment of moneys held hereunder or the purchase, sale, retention or other
disposition of any investment. The Escrow Agent is hereby authorized, in making
or disposing of any investment permitted by this Agreement, to deal with itself
(in its individual capacity) or with one or more of its affiliates, whether it
or any such affiliate is acting as agent of the Escrow Agent or for any third
person or dealing as principal for its own account. It is understood and agreed
that the Escrow Agent or its affiliates are permitted to receive additional
compensation that could be deemed to be in the Escrow Agent’s economic
self-interest for (A) serving as investment adviser, administrator, shareholder
servicing agent, custodian or subcustodian with respect to certain of the
investments, (B) using affiliates to effect transactions in certain investments
and (C) effecting transactions in investments. Following delivery by the Trustee
of a notice to the Escrow Agent stating that an Event of Default (as defined in
the Secured Notes Indenture) has occurred and is continuing, the Escrow Agent
shall hold the Escrowed Property on deposit in the Escrow Account without
investment. The Escrow Agent shall be under no duty to afford the Escrowed
Property any greater degree of care than it gives similar escrowed property.

(c)    (i) The parties agree that, for tax reporting purposes, all interest and
other income from investment of the Escrowed Property shall, as of the end of
each calendar year and to the extent required by the Internal Revenue Service,
be reported as having been earned by the Company, whether or not such income was
disbursed during such calendar year.

(ii)    Prior to the date hereof, the Company shall provide the Escrow Agent
with certified tax identification numbers by furnishing Internal Revenue Service
Form W-9 and such other forms and documents that the Escrow Agent may reasonably
request. With respect to the preparation and delivery of Form 1099s and all
matters pertaining to the reporting of earnings on funds held under this
Agreement, the Escrow Agent shall be entitled to request and receive written
instructions from the Company, and the Escrow Agent shall be entitled to rely
conclusively and without further inquiry on such written instructions. The
parties understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow

 

5



--------------------------------------------------------------------------------

Agent may be required by the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, to withhold a portion of any interest or
other income earned on the investment of the Escrowed Property.

(iii)    To the extent that the Escrow Agent becomes liable for the payment of
any taxes in respect of income derived from the investment of the Escrowed
Property, the Escrow Agent shall satisfy such liability to the extent possible
from Excess Escrowed Property, if any. The Company shall indemnify, defend and
hold the Escrow Agent harmless from and against any tax, late payment, interest,
penalty or other cost or expense that may be assessed against the Escrow Agent
on or with respect to the Escrowed Property and the investment thereof unless
such tax, late payment, interest, penalty or other expense was directly caused
by the gross negligence or willful misconduct of the Escrow Agent. The
indemnification provided by this Section 4(c)(iii) is in addition to the
indemnification provided in Section 8 and shall survive the resignation or
removal of the Escrow Agent and the termination of this Agreement.

Section 5.    Distribution of Escrowed Property. The Escrow Agent is directed to
distribute the Escrowed Property in the following manner:

(a)    if at or prior to 2:00 p.m. (New York City time) on the Business Day
prior to the Outside Date, the Escrow Agent receives an officers’ certificate
from the Company substantially in the form of Exhibit B, dated as of the date
the Escrowed Property is to be released (the “Escrow Release Date”) pursuant to
the Release Notice (as defined below), executed by Authorized Officers of the
Company and certifying to the Escrow Agent as to the matters set forth therein
(an “Officers’ Certificate”), and a written notice substantially in the form of
Exhibit C, executed by Authorized Officers of the Company (a “Release Notice”),
the Escrow Agent shall, provided that the Release Notice has been received,
release the Escrowed Property as directed and in the manner set forth in the
Release Notice and the Officers’ Certificate from the Company; or

(b)    if (A) the Escrow Agent shall not have received an Officers’ Certificate
pursuant to Section 5(a) on or prior to the Outside Date, (B) the Company shall
have notified the Escrow Agent and the Trustee in writing in the form of an
Officers’ Certificate (which may be a Release Notice) stating that (x) the
Company will not pursue the consummation of the Acquisition (as defined in the
Secured Notes Indenture) or (y) the Merger Agreement has been or will be
terminated or (C) the Trustee has received a request of the holders of a
majority in principal amount of the Secured Notes then outstanding following any
declaration of the acceleration of the Secured Notes under Section 6.02 of the
Secured Notes Indenture that has not been rescinded, and the Trustee shall have
delivered to the Escrow Agent a notice in the form of Exhibit D hereto (upon
which the Escrow Agent shall rely conclusively and without further inquiry)
(each of the events described in the foregoing clauses (A), (B) and (C), a
“Special Mandatory Redemption Event”), the Escrow Agent shall, as provided in
this section, release the Escrowed Property (including any investment earnings)
to the Trustee on such date pursuant to the wire and delivery instructions
provided on Schedule II hereto (the date of such release, the “Escrow
Termination Date”).

(c)    The Company shall deliver the Officers’ Certificate (or the Release
Notice, as applicable) pursuant to Section 5(b)(B) no later than the Business
Day immediately following the date of the Company’s determination referenced
therein.

(d)    Following the release of the Escrowed Property in connection with a
Special Mandatory Redemption Event, any Excess Escrowed Property in excess of
any fees, expenses or other amounts payable under the Secured Notes Indenture or
hereunder in connection therewith or as set forth in Section 8(d), shall be
returned by the Escrow Agent to the Company.

 

6



--------------------------------------------------------------------------------

Section 6.    Termination. This Agreement shall terminate upon the distribution
of all Escrowed Property from the account established hereunder, including any
interest and investment earnings thereon, and this Agreement shall be of no
further force and effect except as provided in the immediately following
sentence. The provisions of Sections 4(c), 7, 8 and 9 hereof shall survive the
termination of this Agreement and the earlier resignation or removal of the
Escrow Agent.

Section 7.    Duties of the Escrow Agent.

(a)    Scope of Responsibility. Notwithstanding any provision to the contrary,
the Escrow Agent is obligated only to perform the duties specifically set forth
in this Agreement, which shall be deemed purely ministerial in nature. Under no
circumstances will the Escrow Agent be deemed to be a fiduciary to any party
hereto or any other person under this Agreement. The Escrow Agent will not be
responsible or liable for the failure of any party hereto to perform in
accordance with this Agreement. The Escrow Agent shall neither be responsible
for, nor chargeable with, knowledge of the terms and conditions of any other
agreement, instrument, or document other than this Agreement (including but not
limited to the Merger Agreement, the Purchase Agreement, the Secured Notes
Indenture or the Secured Notes), whether or not an original or a copy of such
agreement has been provided to the Escrow Agent; and the Escrow Agent shall have
no duty to know or inquire as to the performance or nonperformance of any
provision of any such agreement, instrument, or document. References in this
Agreement to any other agreement, instrument, or document are for the
convenience of the parties hereto, and the Escrow Agent has no duties or
obligations with respect thereto. This Agreement sets forth all matters
pertinent to the escrow contemplated hereunder, and no additional obligations of
the Escrow Agent shall be inferred or implied from the terms of this Agreement
or any other agreement.

(b)    Attorneys and Agents. The Escrow Agent may consult with counsel of its
selection, including its in-house counsel, with respect to any questions
relating to its duties and responsibilities and shall be entitled to rely on and
shall not be liable for any action taken or omitted to be taken in good faith by
the Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent. The Escrow Agent shall be reimbursed
as set forth in Section 8(d) for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals. The
Escrow Agent may perform any and all of its duties hereunder either directly or
by or through its agents, representatives, attorneys, custodians, and/or
nominees and the Escrow Agent shall not be responsible for any misconduct or
negligence on the part of any agent, representative, attorney, custodian or
nominee appointed with due care by it hereunder.

(c)    Reliance. The Escrow Agent shall not be liable for any action taken or
not taken by it in good faith in accordance with the direction or consent of the
parties hereto or their respective agents, representatives, successors, or
assigns. The Escrow Agent shall not be liable for acting or refraining from
acting upon any signature, endorsement, assignment, instruction, notice,
request, consent, direction, requisition, certificate, order, affidavit, letter,
or other paper or document believed by it to be genuine and correct and to have
been signed or sent by the proper person or persons, without further inquiry
into the person’s or persons’ authority. Concurrent with the execution of this
Agreement, the Company shall deliver to the Escrow Agent authorized signers’
forms in the form of Schedule I to this Agreement.

(d)    Right Not Duty Undertaken. The permissive rights of the Escrow Agent to
do things enumerated in this Agreement shall not be construed as duties.

 

7



--------------------------------------------------------------------------------

(e) No Financial Obligation. No provision of this Agreement shall require the
Escrow Agent to risk or advance its own funds or otherwise incur any financial
liability or potential financial liability in the performance of its duties or
the exercise of its rights under this Agreement, unless it shall have been
furnished with indemnity and/or security satisfactory to it.

(f) The Escrow Agent shall have no liability under the provisions of any
agreement other than this Agreement.

Section 8. Provisions Concerning the Escrow Agent.

(a) Indemnification. The Company shall indemnify, defend and hold harmless the
Escrow Agent and each of its officers, directors and employees from and against
any and all loss, liability, cost, damage, claim and expense, including, without
limitation, attorneys’ fees and expenses or other professional fees and expenses
which the Escrow Agent or any of such persons suffers or incurs by reason of any
action, claim or proceeding brought against the Escrow Agent, arising out of or
relating in any way to the Escrow Agent’s appointment as Escrow Agent hereunder,
this Agreement or any transaction to which this Agreement relates, unless such
loss, liability, cost, damage, claim or expense shall have been finally
adjudicated to have been directly caused by the willful misconduct or gross
negligence of the Escrow Agent, its officers, directors or employees. The
provisions of this Section 8(a) shall survive the resignation or removal of the
Escrow Agent and the termination of this Agreement.

(b) Limitation of Liability. The Escrow Agent shall not be liable, directly or
indirectly, for any (A) damages, losses or expenses arising out of the services
provided hereunder, other than damages, losses or expenses which have directly
resulted from the Escrow Agent’s gross negligence or willful misconduct, or (B)
special, indirect, punitive or consequential damages or losses of any kind
whatsoever (including without limitation lost profits), even if the Escrow Agent
has been advised of the possibility of such losses or damages and regardless of
the form of action.

(c) Resignation or Removal. The Escrow Agent may resign and be discharged from
the performance of its duties hereunder at any time by furnishing written notice
of its resignation to the Company and the Trustee, which notice shall specify
the date when such resignation shall take effect, and the Company and the
Trustee may remove the Escrow Agent by furnishing to the Escrow Agent a joint
written notice of its removal along with payment of all fees and expenses to
which it is entitled through the date of termination. Within seven Business Days
after giving the notice of removal to the Escrow Agent or receiving the notice
of resignation from the Escrow Agent, in each case pursuant to this Section
8(c), the Company shall appoint a successor Escrow Agent. If a successor Escrow
Agent has not accepted such appointment by the end of such seven Business Day
period, the Escrow Agent may, in its sole discretion, apply to a court of
competent jurisdiction for the appointment of a successor Escrow Agent or for
other appropriate relief. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by the Escrow Agent in connection with
such proceeding shall be paid by, and be deemed an obligation of the Company.
Such resignation or removal, as the case may be, shall be effective upon the
appointment of a successor, and the retiring Escrow Agent shall transmit all
records pertaining to the Escrowed Property and shall pay all Escrowed Property
to the successor escrow agent, after making copies of records the Escrow Agent
deems advisable and, solely to the extent of Excess Escrowed Property, if any,
after deduction and payment to the Escrow Agent of all fees and expenses
(including court costs and attorneys’ fees and expenses) payable to, incurred
by, or expected to be incurred by the Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder. Upon
delivery of such Escrowed Property to the successor escrow agent, the Escrow
Agent shall have no further duties, responsibilities or obligations hereunder.

 

8



--------------------------------------------------------------------------------

(d) Compensation. The Escrow Agent shall be entitled to compensation for its
services and reimbursement of its expenses as separately agreed upon with the
Company, which compensation and reimbursement shall be paid by the Company. The
Company agrees to pay such compensation and to reimburse the Escrow Agent for
the out-of-pocket expenses (including, without limitation, attorneys’ and other
professionals’ fees and expenses) incurred by it in connection with the services
rendered by it hereunder. The fee agreed upon for the services rendered
hereunder is intended as full compensation for the Escrow Agent’s services as
contemplated by this Agreement; provided, however, that in the event that the
conditions for the disbursement of funds under this Agreement are not fulfilled,
or the Escrow Agent renders any service not contemplated in this Agreement, or
there is any material modification hereof, or if any material controversy arises
hereunder, or the Escrow Agent is made a party to any litigation pertaining to
this Agreement or the subject matter hereof, then the Escrow Agent shall be
compensated by the Company for such extraordinary services and reimbursed for
all costs and expenses, including reasonable attorneys’ fees and expenses,
occasioned by any such delay, controversy, litigation or event. If any amount
due to the Escrow Agent hereunder is not paid within 30 days of the date due,
the Escrow Agent in its sole discretion may charge the Company interest on such
amount in accordance with its customary billing policies, which amount may not
exceed the highest rate permitted by applicable law. The Escrow Agent may, in
its sole discretion, withhold from any distribution of Excess Escrowed Property,
if any, an amount equal to any unpaid fees and expenses to which the Escrow
Agent is entitled hereunder and is hereby granted the right to set off and
deduct any unpaid fees, non-reimbursed expenses and unsatisfied indemnification
rights from Excess Escrowed Property, if any. The provisions of this section
shall survive the termination of this Agreement or the resignation or removal of
the Escrow Agent.

(e) Disagreements. If any conflict, disagreement or dispute arises between,
among, or involving any of the parties hereto concerning the meaning or validity
of any provision hereunder or concerning any other matter relating to this
Agreement, or the Escrow Agent is in doubt as to the action to be taken
hereunder, the Escrow Agent may, at its option, retain the Escrowed Property
until the Escrow Agent (A) receives a final non-appealable order of a court of
competent jurisdiction or a final non-appealable arbitration decision directing
delivery of the Escrowed Property, in which event the Escrow Agent shall be
authorized to disburse the Escrowed Property in accordance with such final court
order, arbitration decision, or agreement, (B) receives a written agreement
jointly executed by the Company and the Trustee, in which event the Escrow Agent
shall be authorized to disburse the Escrowed Property in accordance with the
instructions of the Company and the Trustee, or (C) files an interpleader action
in any court of competent jurisdiction, and upon the filing thereof, the Escrow
Agent shall be relieved of all liability as to the Escrowed Property and shall
be entitled to recover attorneys’ fees, expenses and other costs incurred in
commencing and maintaining any such interpleader action; provided that,
notwithstanding the foregoing, the Escrow Agent shall release the Escrowed
Property in accordance with Section 5 hereof; provided further that, for the
avoidance of doubt, the Trustee shall at all times have the right to instruct
the Intermediary pursuant to Section 3(c)(iii) hereof with respect to the Escrow
Account and the other Escrow Collateral credited thereto. The Escrow Agent shall
be entitled to act on any such agreement, court order, or arbitration decision
without further question, inquiry, or consent. The Escrow Agent shall be
entitled to act on any agreement, court order or arbitration decision without
further question, inquiry or consent. The Escrow Agent shall have no liability
to the Company or any other person with respect to any suspension of performance
or disbursement into court, specifically including any liability or claimed
liability that may arise, or be alleged to have arisen, out of or as a result of
any delay in the disbursement of the Escrowed Property or any delay in or with
respect to any other action required or requested of Escrow Agent.

(f) Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its escrow or
corporate trust business and assets as a whole or substantially as a

 

9



--------------------------------------------------------------------------------

whole, or any corporation or association resulting from any such conversion,
sale, merger, consolidation or transfer to which the Escrow Agent is a party,
shall be and become the successor escrow agent under this Agreement and shall
have and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act on the part of any of the parties hereto except
where an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

(g) Attachment of Escrowed Property; Compliance with Legal Orders. In the event
that any Escrowed Property shall be attached, garnished or levied upon by any
court order, or the delivery thereof shall be stayed or enjoined by an order of
a court, or any order, judgment or decree shall be made or entered by any court
order affecting the Escrowed Property, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Escrow Agent obeys or complies with
any such writ, order or decree, it shall not be liable to any of the parties
hereto or to any other person, firm or corporation, should, by reason of such
compliance notwithstanding, such writ, order or decree be subsequently reversed,
modified, annulled, set aside or vacated.

(h) Force Majeure. The Escrow Agent shall not be responsible or liable for any
failure or delay in the performance of its obligation under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
control, including without limitation acts of God, earthquakes, fire, flood,
wars, acts of terrorism, civil or military disturbances, sabotage, epidemic,
riots, interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communications services, accidents, nuclear catastrophes, labor
disputes, acts of civil or military authority or governmental action; it being
understood that the Escrow Agent shall use commercially reasonable efforts which
are consistent with accepted practices in the banking industry to resume
performance as soon as reasonably practicable under the circumstances.

Section 9. Miscellaneous.

(a) This Agreement embodies the entire agreement and understanding among the
parties hereto relating to the subject matter hereof. All prior and
contemporaneous negotiations and agreements between or among the parties hereto
on the matter contained in this Agreement are expressly merged into and
superseded by this Agreement.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to the principles of conflict of
laws (other than Section 5-1401 of the General Obligations Law).

(c) Each of the parties hereto hereby irrevocably consents to the jurisdiction
of the courts of the State of New York and of any Federal Court located in the
Borough of Manhattan in such State in connection with any action, suit or other
proceeding arising out of or relating to this Agreement or any action taken or
omitted hereunder, and waives any claim of forum non conveniens and any
objections as to laying of venue. Each party further waives personal service of
any summons, complaint or other process and agrees that service thereof may be
made by certified or registered mail, return receipt requested, directed to such
person at such person’s address for purposes of notices hereunder. The Company,
the Trustee and the Escrow Agent further agree that the Escrow Agent has the
right to interplead all of the assets held hereunder into a court of competent
jurisdiction pursuant to Section 8(e) hereto in order to determine the rights of
any person claiming any interest herein. EACH PARTY, TO THE EXTENT PERMITTED BY
LAW, KNOWINGLY, VOLUNTARILY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT

 

10



--------------------------------------------------------------------------------

OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. THIS WAIVER APPLIES TO ANY ACTION OR LEGAL
PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

(d) All notices, requests, demands, and other communications required under this
Agreement shall be in writing, in English, and shall be deemed to have been duly
given if delivered (A) personally, (B) by facsimile transmission with written
confirmation of receipt, (C) by overnight delivery with a reputable national
overnight delivery service, or (D) by mail or by certified mail, return receipt
requested, and postage prepaid. If any notice is mailed, it shall be deemed
given five business days after the date such notice is deposited in the United
States mail. If notice is given to a party, it shall be given at the address for
such party set forth below. It shall be the responsibility of the Parties to
notify the Escrow Agent and the other Party in writing of any name or address
changes. Notwithstanding anything to the contrary herein provided, in the case
of communications delivered to the Escrow Agent, such communications shall be
deemed to have been given on the date received by the Escrow Agent.

If to the Company:

Western Digital Corporation

3355 Michelson Drive, Suite 100

Irvine, California 92612

Phone: (949) 672-7822

Facsimile: (949) 672-6604

Attention: Michael Ray

If to the Trustee:

U.S. Bank National Association

Global Corporate Trust Services

633 West Fifth Street, 24th Floor

Los Angeles, CA 90071

Phone: (213) 615-6043

Facsimile: (213) 615-6197

Attention: P.Oswald (Western Digital Secured Notes)

If to the Escrow Agent or the Intermediary:

SunTrust Bank

919 East Main Street, 7th Floor

Richmond, Virginia 23219

Client Manager: Nickida Dooley, Vice President

Phone: (804)782-7610

Facsimile: (804)225-7141

Attention: Escrow Services

Email: Nickida.Dooley@Suntrust.com

(e) The headings of the Sections of this Agreement have been inserted for
convenience and shall not modify, define, limit or expand the express provisions
of this Agreement.

 

11



--------------------------------------------------------------------------------

(f) Except as otherwise specifically provided for in this Section 9(f), this
Agreement and the rights and obligations hereunder of parties hereto may not be
assigned except with the prior written consent of the other parties hereto. Any
such assignment made without such consent shall be null and void for all
purposes. This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. The Escrow Agent may assign
or transfer its rights under this Agreement to any of its affiliates without the
prior written consent of any party hereto, provided that the Escrow Agent shall
notify the Company in writing of such assignment or transfer promptly following
the effectiveness thereof. For purposes of this Section, “affiliate” means any
person that directly or indirectly controls, or is under common control with, or
is controlled by, the Escrow Agent, provided that “control” (including its
correlative meanings – “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of partnership or
other ownership interests, by contract or otherwise). Except as expressly
provided herein, no person other than the holders of the Secured Notes shall
acquire or have any rights under or by virtue of this Agreement. This Agreement
is intended to be for the sole benefit of the parties hereto and the holders of
the Secured Notes and (subject to the provisions of this Section 9(f)) their
respective successors and assigns, and none of the provisions of this Agreement
are intended to be, nor shall they be construed to be, for the benefit of any
third person other than the holders of the Secured Notes.

(g) This Agreement may not be amended, supplemented or otherwise modified
without the prior written consent of the Company, the Trustee and the Escrow
Agent. This Agreement may not be modified orally or by electronic mail (other
than in PDF format).

(h) The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

(i) This Agreement may be executed in two or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument. The exchange of copies of this Agreement and of signature pages
by facsimile or PDF transmission shall constitute effective execution and
delivery of this Agreement as to the parties hereto and may be used in lieu of
the original Agreement for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

(j) The rights and remedies conferred upon the parties hereto shall be
cumulative, and the exercise or waiver of any such right or remedy shall not
preclude or inhibit the exercise of any additional rights or remedies. The
waiver of any right or remedy hereunder shall not preclude the subsequent
exercise of such right or remedy. A waiver by any party to this Agreement of any
condition or breach of any term, covenant, representation, or warranty contained
in this Agreement, in one or more instances, shall not be construed as a further
or continuing waiver of any such condition or breach or a waiver of any other
condition or breach of any other term, covenant, representation, or warranty
contained in this Agreement.

(k) Each of the parties hereto hereby represents and warrants (A) that this
Agreement has been duly authorized, executed and delivered on its behalf and
constitutes its legal, valid and binding obligation and (B) that the execution,
delivery and performance of this Agreement by such party does not and will not
violate any law or regulation applicable to it.

(l) The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision; and if any provision is held to be unenforceable as a matter of
law, the other provisions shall not be affected thereby and shall remain in full
force and effect.

 

12



--------------------------------------------------------------------------------

(m) For purposes of this Agreement, “Business Day” shall mean any day that is
not a Saturday or Sunday or a day on which banking institutions in New York, New
York are authorized or required by law to close.

(n) For purposes of sending and receiving instructions or directions hereunder,
all such instructions or directions shall be, and the Escrow Agent may
conclusively rely upon such instructions or directions, delivered, and executed
by Authorized Officers of the Company or Trustee designated on Schedule I
attached hereto and made a part hereof, which such designation shall include
specimen signatures of such representatives, as such Schedule I may be updated
from time to time.

(o) This Agreement has been accepted, executed and delivered by the Trustee in
its capacity as Trustee under and pursuant to the terms of the Secured Notes
Indenture. The Trustee shall be entitled to all rights, privileges, immunities
and protections set forth in the Secured Notes Indenture in the acceptance,
execution, delivery and performance of this Agreement as though fully set forth
herein.

(p) The parties hereto are aware that under applicable state law, property which
is presumed abandoned may under certain circumstances escheat to the appropriate
state. The Escrow Agent shall have no liability to the Company, its heirs, legal
representatives, successors and assigns, or any other party, should any or all
of the Escrowed Property be subject to escheat.

(q) The parties hereto acknowledge that in accordance with Section 326 of the
U.S.A. Patriot Act, the Escrow Agent, in order to help fight the funding of
terrorism and prevent money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Escrow Agent. The parties to this
Agreement agree that they will provide the Escrow Agent with such information as
it may request in order for the Escrow Agent to satisfy the requirements of the
U.S.A. Patriot Act.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WESTERN DIGITAL CORPORATION By:  

/s/ Olivier Leonetti

  Name:   Olivier Leonetti   Title:   Chief Financial Officer

[Western Digital - Escrow Agreement (Secured)]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Trustee under the Secured Notes Indenture By:
 

/s/ Paula Oswald

  Name:   Paula Oswald   Title:   Vice President

 

[Western Digital - Escrow Agreement (Secured)]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Escrow Agent By:  

/s/ Nickida Dooley

  Name:   Nickida Dooley   Title:   Vice President SUNTRUST BANK, as Securities
Intermediary By:  

/s/ Nickida Dooley

  Name:   Nickida Dooley   Title:   Vice President

[Western Digital - Escrow Agreement (Secured)]



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION SECURED NOTES ESCROW

EXHIBIT A

Notice of Extension of Outside Date

NOTICE IS HEREBY GIVEN THAT pursuant to Section 3(b) of the Escrow Agreement,
dated as of April 13, 2016 (the “Escrow Agreement”), by and among Western
Digital Corporation, a Delaware corporation (the “Company”), U.S. Bank National
Association, as trustee, SunTrust Bank, as escrow agent (the “Escrow Agent”),
and SunTrust Bank, as securities intermediary, as of the date hereof the Company
hereby elects to extend the Outside Date such that the effective “Outside Date”
for purposes of the Escrow Agreement shall be as set forth below. Capitalized
terms used but not defined herein have the respective meanings specified in the
Escrow Agreement (including those terms defined by reference to the Secured
Notes Indenture referred to therein).

The Company hereby certifies to the Escrow Agent and the Trustee through the
undersigned officers that they are extending the Outside Date in accordance with
Section 3(b) of the Escrow Agreement.

Prior to Notice:

Outside Date:    October 21, 2016

Effective upon Notice:

Outside Date:    January 21, 2017

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, through the undersigned officers, has signed
this notice this             day of             , 2016.

 

WESTERN DIGITAL CORPORATION

By:

 

 

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION SECURED NOTES ESCROW

EXHIBIT B

Officers’ Certificate

Western Digital Corporation

This certificate is being delivered pursuant to Section 5 of the Escrow
Agreement, dated as of April 13, 2016 (the “Escrow Agreement”), by and among
Western Digital Corporation, a Delaware corporation (the “Company”), U.S. BANK
NATIONAL ASSOCIATION, as trustee, SUNTRUST BANK, as escrow agent (the “Escrow
Agent”), and SUNTRUST BANK, as securities intermediary. Capitalized terms used
but not defined herein have the respective meanings specified in the Escrow
Agreement (including those terms defined by reference to the Secured Notes
Indenture referred to therein).

The Company hereby certifies to the Escrow Agent and the Trustee through the
undersigned officers that on the date hereof, substantially concurrently with
the release of the Escrowed Property:

(1) all of the conditions to the funding of all loans under the Credit Agreement
on the date of the initial funding thereof (or with respect to any loans under
the Credit Agreement that have been funded into escrow, all of the conditions to
the release of such loans from escrow) have been, or will have been, satisfied
or waived prior to or concurrently with the release of the Escrowed Property;
and

(2) the Escrowed Property will be used on a substantially concurrent basis by
the Company to consummate the Acquisition in accordance with the terms of the
Merger Agreement and as described in the Offering Memorandum.

Pursuant to the Escrow Agreement, the Company hereby authorizes and instructs
the release by the Escrow Agent of the Escrowed Property as promptly as
practicable following the receipt of this certificate but in no event later than
[insert time][a.m.][p.m.] (New York City time) on [insert date].1

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1  Time of release to be no earlier than an hour after the time of delivery of
the Officer’s Certificate pursuant to Section 5(a).

 

Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, through the undersigned officers, has signed
this officers’ certificate this              day of                 , 2016.

 

WESTERN DIGITAL CORPORATION By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION SECURED NOTES ESCROW

EXHIBIT C

Form of Release Notice

This certificate is being delivered pursuant to Section 5 of the Escrow
Agreement, dated as of April 13, 2016 (the “Escrow Agreement”), by and among
Western Digital Corporation, a Delaware corporation (the “Company”), U.S. Bank
National Association, as trustee (the “Trustee”), SunTrust Bank, as escrow agent
(the “Escrow Agent”) and SunTrust Bank, as securities intermediary. Capitalized
terms used but not defined herein have the respective meanings specified in the
Escrow Agreement (including those terms defined by reference to the Secured
Notes Indenture referred to therein).

Pursuant to the Escrow Agreement, the Company hereby authorizes the release by
the Escrow Agent of the Escrowed Property in the aggregate amount of:

[Choose one of the following as applicable:]

[Purpose A – Choose if a release pursuant to Section 5(a)]

(i)    $                      (representing the Secured Escrow Purchasers’
Commission (as defined in the Purchase Agreement)) to Merrill Lynch, Pierce,
Fenner & Smith Incorporated, for itself and on behalf of the Initial Purchasers,
pursuant to the Initial Purchasers’ Wire Instructions on Schedule I attached
hereto or as otherwise directed by Merrill Lynch, Pierce, Fenner & Smith in its
capacity as a Representative of the Initial Purchasers in connection with the
offering of the Secured Notes.

(ii)    $                      (representing the remaining balance of Escrowed
Property in the Escrow Account(s) after the release in step 1 above) payable to
the Company pursuant to the wire instructions on Schedule I attached hereto.

[Purpose B – Choose if a Special Mandatory Redemption is triggered and Escrowed
Property is to be distributed pursuant to Section 5(b)]

$                    , representing 100% of the Escrowed Property to the Trustee
pursuant to the wire and delivery instructions provided on Schedule II of the
Escrow Agreement.

The Escrow Agent is hereby notified that [Choose one of the following as
applicable:][the Company will not pursue the consummation of the
Acquisition][the Merger Agreement has been terminated], and this Release Notice
shall constitute upon delivery a Special Mandatory Redemption Event pursuant to
Section 5(b) of the Escrow Agreement.

 

Exhibit C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of this             day of                , 2016.

 

WESTERN DIGITAL CORPORATION

By:

 

 

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION SECURED NOTES ESCROW

Schedule I to Exhibit C

1. Initial Purchasers’ Wire Instructions

 

Name of Bank:

   Bank of America

City/State of Bank:

   Dallas, TX

ABA Number of Bank:

   026009593

Name of Beneficiary:

   Merrill Lynch Pierce Fenner & Smith Inc

Account Number at Bank:

                       

2. Company Wire Instructions

 

Name of Bank:

   JPMorgan Chase Bank, N.A.

City/State of Bank:

   New York, NY

ABA Number of Bank:

   021000021

Name of Account:

   Western Digital Corporation

Account Number at Bank:

                       

 

Exhibit C-3



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION SECURED NOTES ESCROW

EXHIBIT D

FORM OF ENFORCEMENT NOTICE

OF

TRUSTEE

                                  , 2016

This certificate is being delivered pursuant to Section 5(b)(C) of the Escrow
Agreement, dated as of April 13, 2016 (the “Escrow Agreement”), by and among
Western Digital Corporation, a Delaware corporation (the “Company”), U.S. Bank
National Association, as trustee (the “Trustee”), SunTrust Bank, as escrow agent
(the “Escrow Agent”), and SunTrust Bank, as securities intermediary. Capitalized
terms used but not defined herein have the respective meanings specified in the
Escrow Agreement (including those terms defined by reference to the Secured
Notes Indenture referred to therein).

The undersigned hereby certifies that the Secured Notes have been declared
accelerated pursuant to Section 6.02 of the Secured Notes Indenture and that the
holders of a majority in principal amount of the Secured Notes then outstanding
have requested that the Trustee instruct the Escrow Agent to release the
Escrowed Property to the Trustee to consummate a Special Mandatory Redemption in
accordance with Section 3.07 of the Secured Notes Indenture.

[Signature page follows]

 

Exhibit D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trustee, through the undersigned officer, has signed
this Enforcement Notice as of the date first above written.

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee under the Secured Notes Indenture By:
 

 

  Name:   Title:

 

Exhibit D-2



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION SECURED NOTES ESCROW

EXHIBIT F

Investment Authorization Form

To:                        SunTrust Bank

I direct and authorize you to invest all temporary cash and the portion of my
account(s) that is appropriate to maintain in cash or cash equivalents in a
SunTrust Bank deposit option as follows:

Check One:

 

            SunTrust Interest Bearing Demand Deposit Account    SunTrust
Non-Interest Bearing Demand Deposit Account         

I acknowledge and consent that:

 

1. I understand that investments in the SunTrust Interest Bearing Demand Deposit
Account and SunTrust Non-Interest Bearing Demand Deposit Account are insured,
subject to the applicable rules and regulations of the Federal Deposit Insurance
Corporation (the “FDIC”), in the standard FDIC insurance amount of $250,000,
including principal and accrued interest. The Parties understand that deposits
in the SunTrust Interest Bearing Demand Deposit Account and SunTrust
Non-Interest Bearing Demand Deposit Account are not secured.

 

2. I have full power to direct and authorize investments in account(s)
identified below.

This direction and authorization shall continue in effect until revoked by
written instruction delivered to the Bank. Until a replacement fund is provided
to the Bank all funds will be held in cash.

 

Date:  

April 13, 2016

      Account Name and Number:        

X         Michael Cordano  

    

X           /s/ Michael Cordano

  

Name (printed or typed)

        Signature

X         Michael Ray  

    

X           /s/ Michael Ray

  

Name (printed or typed)

        Signature

 

Exhibit F-1



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION SECURED NOTES ESCROW

SCHEDULE I

Authorized Officers of the Company

 

Name

  

Title

  

Specimen Signature/Telephone

Number

Michael Cordano

  

President and Chief Operating Officer

  

/s/ Michael Cordano

Olivier Leonetti

  

Chief Financial Officer

  

/s/ Olivier Leonetti

Michael Ray

  

Executive Vice President, Chief Legal Officer and Secretary

  

/s/ Michael Ray

Authorized Officers of the Trustee

 

Name

  

Title

  

Specimen Signature/Telephone

Number

Sheri Ball

  

Vice President

  

/s/ Sheri Ball

Fonda Hall

  

Vice President

  

/s/ Fonda Hall

Paula Oswald

  

Vice President

  

/s/ Paula Oswald

     

213-615-6043



--------------------------------------------------------------------------------

WESTERN DIGITAL CORPORATION SECURED NOTES ESCROW

SCHEDULE II

Trustee Wire and Delivery Instructions

U.S. BANK N.A.

800 Nicollet Mall

Minneapolis, Minnesota 55402

ABA#: 091000022

FBO: U.S. BANK TRUST N.A.

ACCT:                     

REF: WDC Secured Notes due 2023

ATTN: Corporate Trust (213) 615-6043